AO 450 (Rev. 01/09) Judgment in a Civil Action


                                             UNITED STATES DISTRICT COURT
                                                                          for the
                                           MIDDLE DISTRICT of PENNSYLVANIA
     TRUSTEES OF THE INSULATORS LOCAL NO. 23
    ANNUITY, PENSION, AND HEALTH AND WELFARE
     FUNDS, and THE JOINT APPRENTICE TRAINING                                       )
     COMMITTEE LOCAL 23, ASBESTOS WORKERS                                           )
                                    Plaintiffs                                      )
                         v.                                                         )     Civil Action No.           1:18-CV-0537
     LOSHAW THERMAL TECHNOLOGY, LLC, MARCI                                          )
                                                                                                (Chief Judge Conner)
           BITTNER, and WENDY BITTNER,
                                   Defendants


                                                         JUDGMENT IN A CIVIL ACTION


The court has ordered that (check one):
9    the plaintiff                                                                                               recover from the
defendant (name)                                                                                                    the amount of
                                                                               dollars ($                       ), which includes prejudgment
interest at the rate of                          %, plus postjudgment interest at the rate of                   %, along with costs.
9       the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                                                                  recover costs from the plaintiff (name)
                                                                                  .

x    other:      SUMMARY JUDGMENT be and is hereby ENTERED in favor of defendants LOSHAW THERMAL
                 TECHNOLOGY, LLC, MARCI BITTNER, and WENDY BITTNER, and against plaintiffs TRUSTEES OF THE
                 INSULATORS LOCAL NO. 23 ANNUITY, PENSION, AND HEALTH AND WELFARE FUNDS, and THE
                 JOINT APPRENTICE TRAINING COMMITTEE LOCAL 23, ASBESTOS WORKERS, to the extent that
                 plaintiffs cannot sustain claims before this court under the Employee Retirement Income Security Act (“ERISA”),
                 29 U.S.C. § 1001, et seq., for recovery of delinquent benefits contributions or for breach of fiduciary duty when
                 those claims are based on an expired collective bargaining agreement and there is no evidence of an employer
                 promise to pay, in accordance with the court’s memorandum (Doc. 33) and order (Doc. 34), dated May 7, 2019.
This action was (check one):
9 tried by a jury with Judge or Magistrate Judge                                                           presiding, and the jury has
rendered a verdict.

9     tried by Judge or Magistrate Judge                                                        without a jury and the above decision

X     decided by Judge or Magistrate Judge                                Chief Judge Christopher C. Conner

                       MOTION FOR SUMMARY JUDGMENT

Date:                        May 7,. 2019                                   CLERK OF COURT PETER WELSH, Clerk of Court

                                                                                                        K. McKinney

                                                                                                Signature of Clerk or Deputy Clerk
